WELLS, Judge.
We first note that as the judgment being appealed from did not resolve all claims of all parties, it is interlocutory and subject to dismissal. For reasons which will appear in this opinion and in the interest of judicial economy, we exercise our discretion to resolve this appeal rather than dismiss it.
The North Carolina General Statutes provide for the enactment of local building codes and the issuing or granting of building permits. See Article 19, Part 5 of the North Carolina General Statutes. These administrative requirements are mandatory and exclusive. We know of no authority or precedent for recognizing or allowing a civil action in damages for alleged unlawful denial of a building permit by a municipality and we decline to do so. Plaintiff failed to state a claim for which relief could be granted, and the court below lacked subject matter jurisdiction to hear a claim for damages as asserted by plaintiff. The record also makes it clear that at the time the judgment below was entered, plaintiff’s application for a permit had not run its administrative course. For all these reasons, the judgment below should be affirmed.
We judicially notice that the City’s “Counterclaim” has gone to final judgment. On 22 August 1991, judgment was entered in the Superior Court of Randolph County granting the City the relief it sought in this action, requiring the Law Building to repair its premises as required by the City, or, in the alternative, for the Law Building to be demolished at the Law Building’s expense. That judgment is the subject of a separate appeal by the Law Building to this Court, now pending in our docket number 9119SC1256.
The judgment below in this appeal is
*185Affirmed.
Chief Judge HEDRICK and Judge ARNOLD concur.